Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-14-00483-CV

                                     Rowland MARTIN, Jr.,
                                           Appellant

                                                v.

             Edward BRAVENEC and The Law Office of McKnight and Bravenec,
                                    Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-07644
                           Honorable Dick Alcala, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

        In accordance with this court’s opinion of this date, appellant’s “Motion to Rehear in Part
and to Abate in Part Pursuant to the Texas Citizen’s Participation Act” is DENIED, and this appeal
is DISMISSED. It is ORDERED that appellees, Edward Bravenec and The Law Office of
McKnight and Bravenec, recover their costs of this appeal from appellant, Rowland Martin, Jr.

       SIGNED October 1, 2014.


                                                 _________________________________
                                                 Catherine Stone, Chief Justice